DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  For example, a more descriptive title could be, “DISPLAY DEVICE HAVING ESD PROTECTION CIRCUIT WITH BRIDGE”.

Claim Objections
Claims 1-7 are objected to because of the following informalities:  
In claim 1, line 2, the examiner suggests changing “wherein an” to read “wherein a”; and
Claims 2-7 inherit the objection to independent claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 8, 13 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (US 2008/0123004 A1; hereinafter, “Lin”).
Regarding claims 1, 2, 5, 8, 13 and 20:
	re claim 1, Lin discloses a display device comprising:
a substrate 210 (Fig. 2 and [0029]) comprising a display area A [0029] and a peripheral area B [0029], wherein a display element 212 [0029] is on the display area A, and the peripheral area B is positioned outside the display area A and comprises a pad area 216a (Fig. 2 and [0031, i.e., the pad area would include the column of pads 216a in Fig. 2),
a data line 216 (Fig. 2 and [0031]) on the display area A;
a pad 216a (Fig. 2) on the pad area;
a connection line (i.e., the line connecting “216” to “220” to “230” and back to “216” in Fig. 2) on the display area A and electrically connected to the data line 216 and the pad 216a, and configured to transmit signal from the pad to the data line; and
an electrostatic discharge protection circuit 220 (in Fig. 2 and [0029]) electrically connected to the connection line;
re claim 2, the display device of claim 1, wherein the connection line comprises a first section (e.g., vertical section under “220” in Fig. 2) and a second section (e.g., horizontal section connecting “220” and “230” plus element “230” and the vertical portion under “230”, in Fig. 2), the electrostatic discharge protection circuit 220 comprises a bridge (e.g., the entire element 
re claim 5, the display device of claim 2, wherein the second section (e.g., horizontal section connecting “220” and “230” plus element “230” and the vertical portion under “230”, in Fig. 2) comprises an extension part (e.g., “230” and the vertical section under “230”), and the extension part extends beyond the display area A toward the pad area 216a (Fig. 2);
re claim 8, Lin discloses a display device comprising:
a substrate 210 (Fig. 2) comprising a display area A and a peripheral area B, wherein the peripheral area is positioned outside the display area and comprises a pad area 216a (or column of 216a in Fig. 2);
a data line 216 (Fig. 2) electrically on the display area;
a pad 216a on the pad area;
a first connection line (i.e., the line connecting “216” to “220” to “230” in Fig. 2) on the display area and electrically connected to the data line 216;
a second connection line (e.g., the vertical portion under “230”, in Fig. 2) on the peripheral area B and electrically connected to the first connection line and the pad 216a: and
an electrostatic discharge protection circuit 230 (Fig. 2) electrically connected to at least one of the first connection line and the second connection line;
re claim 13, the display device of claim 8, wherein the first connection line (i.e., the line connecting “216” to “220” to “230” in Fig. 2) comprises a first section (vertical section under “220”) and a second section (horizontal section connecting “220” and “230” in Fig. 2) spaced 
re claim 20, the display device of claim 8, wherein the first connection line (i.e., the vertical line connecting “216” to “220” to “230” in Fig. 2) comprises a first segment (vertical line under “220”) and a second segment (horizontal line connecting “220” and “230”), the first segment extends in a first direction (vertical), the second segment is directly connected [electrically] to the first segment and extends in a second direction (horizontally) perpendicular to the first direction, and each of the first segment and the second segment is on the display area A.
	Therefore, Lin anticipates claims 1, 2, 5, 8, 13 and 20.

Allowable Subject Matter
Claims 3, 4, 6, 7, 9-12, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
Claims 3 and 4 are allowed primarily because the prior art of record cannot anticipate or render obvious the limitations in claim 3 (when combined with claims 1 and 2), and claim 4 depends from claim 3;

Claims 9-12 and 16-19 are allowed primarily because the prior art of record cannot anticipate or render obvious the limitations in claim 9 (when combined with claim 8), and claims 10-12 and 16-19 depends from claim 9;
Claim 14 is allowed primarily because the prior art of record cannot anticipate or render obvious the limitations in this claim (when combined with claim 13); and 
Claim 15 is allowed primarily because the prior art of record cannot anticipate or render obvious the limitations in this claim (when combined with claim 13).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references listed on the attached PTO-892 generally disclose display devices with ESD protection circuits have some similarity to that of the current invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEX H MALSAWMA whose telephone number is (571)272-1903. The examiner can normally be reached M-F (4-12 Hours, between 5:30AM-10PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEX H MALSAWMA/Primary Examiner, Art Unit 2892